Title: From Thomas Jefferson to Robert Smith, 9 August 1808
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Dear Sir 
                     
                     Monticello Aug. 9. 08.
                  
                  The letters of Trenchard, Williamson & Leonard, which I recieved from you the last week, I forwarded to mr Gallatin for his information, & desired him to return them to you. that of a person of Boston whose name I cannot decypher is reserved for a similar purpose. I inclose you a letter to mr Gallatin covering some others, which I will ask the favor of you to read & hand on to him with such explanations of the aid you can give him as the state of things in your department will admit. do you recieve reports of the progress of the gunboats at the different places of their construction? the summary would be very acceptable to me if you would instruct one of your clerks to make it up for me from time to time. I have some apprehension the tories of Boston &c. with so poor a head of a governor may attempt to give us trouble. I have requested Genl. Dearborne to be on the alert, and fly to the spot where any open & forcible opposition shall be commenced and to crush it in embryo. I am not afraid but that there is sound matter enough in Massachusets to prevent an opposition to the laws by force. I am glad to see that Spain is likely to give Bonaparte emploiment. tant mieux pour nous. Accept affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               